Citation Nr: 1800283	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  This appeal is before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.

The Board notes that the March 2013 rating decision and the February 2014 statement of the case (SOC) adjudicated the issues on appeal as reopening of service connection for bilateral hearing loss and tinnitus.  However, the record reflects that the issues of service connection for hearing loss and tinnitus were already on appeal.  The December 2004 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus, and the Veteran timely filed a notice of disagreement in February 2005.  The RO issued a statement of the case in January 2006, and the Veteran timely perfected the appeal as to the service connection issues in February 2006.  See February 3, 2006 VA Form 9.  Accordingly, the Board is adjudicating herein the issues on appeal as service connection for bilateral hearing loss and tinnitus. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  The current bilateral hearing loss and tinnitus disabilities are related to in-service acoustic trauma. 




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Because the claims of entitlement to service connection for bilateral hearing loss and tinnitus are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus claimed as a result of in-service loud noise exposure.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board finds that the Veteran has current disabilities of bilateral sensorineural hearing loss and tinnitus.  The September 2004 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The September 2004 VA examination report also shows a diagnosis of bilateral sensorineural hearing loss.  During the September 2004 VA audiological examination, the Veteran also complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The September 2004 VA examination report constitutes competent and credible evidence to establish a current tinnitus disability.

The Board finds that the Veteran had in-service loud noise exposure.  DD Form 214 shows that the Veteran's military occupational specialty was a light weapons infantryman, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Indeed, the Veteran's service personnel records denote that the Veteran service in the Vietnam War and received a Combat Infantryman Badge, revealing that the Veteran was engaged in combat with the enemy.  In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b). All of these factors corroborate that the Veteran was exposed to hazardous noise exposure during active duty service.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hearing loss and tinnitus are related to in-service loud noise exposure.  Evidence weighing in favor of this finding includes the Veteran status as a combat Veteran; and a November 2016 opinion by Dr. C.W. that it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to service.  Dr. C.W. reasoned that the Veteran's DD Form 214 shows that he was a light weapons infantryman who received a sharp shooter badge, and that the noise exposure inherent in the Veteran's in-service duties causes hearing loss, and that tinnitus is known to be associated with such noise exposure, as well as hearing loss.  

The evidence weighing against finding that the current bilateral hearing loss and tinnitus are related to in-service loud noise exposure includes the September 2004 VA examiner's opinion that the Veteran's hearing loss and tinnitus are not due to in-service acoustic trauma.  The VA examiner reasoned that while the Veteran has mild to moderate sensorineural hearing loss at lower frequencies, he has normal hearing at higher frequencies, and that such hearing loss is not related to acoustic trauma which accompanies high frequency loss of sensitivity.  The VA examiner also noted that the Veteran was unclear regarding the onset of his tinnitus. 

The Board finds that the medical examinations and opinions in this case from the VA examiner and Dr. C.W. to be of relatively equal probative value.  The VA examiner and Dr. C.W. were familiar with the Veteran's medical history and his in-service loud noise exposure.  Moreover, the VA examiner and Dr. C.W. provided etiological opinions supported by well-reasoned rationales.  Moreover, the Veteran's combat experience is strong evidence that his hearing was damaged during or as a result of service.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to in-service loud noise exposure.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted as directly related to service.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d). 



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


